DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Acknowledgement is made of the amendment received 4/18/22. Claims 1 and 4-6 are pending in this application.   Claims 1 and 8 were amended in the amendment received 4/18/22. 


Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.  
The examiner respectfully disagrees with Applicant’s assertion  that “It was agreed that amending claim 1 to include the clarification amendment provided above would overcome the current rejections but that further search and consideration would be required” (see first line of page 9 of remarks dated 4/18/22). No agreement was reached, as the Examiner noted in the Interview Summary dated 3/29/22.
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-6 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US Patent Application Publication No 2019/0157544) hereinafter referred to as Hsu. 
Per Claim 1 Hsu discloses a semiconductor device, comprising (as shown in figure 12)
a plurality of magnetic tunnel junction (MTJ) structures (340) in an interlayer insulating layer (380) on a substrate (201); 
a blocking layer (barrier, (391)) on the interlayer insulating layer and the plurality of MTJ structures; [0045]
an upper insulating layer (393) on the blocking layer, the blocking layer comprising a material having a higher absorbance constant than the upper insulating layer; [0045] The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween)
an upper interconnection (392) on the upper insulating layer, the upper interconnection including a conductive material; (Hsu discloses that materials for barrier layers may include SiC, a well-known conductor, see [0045 and [0024]) and 
an upper plug (394) connected to the upper interconnection and an MTJ structure of the plurality of MTJ structures and extending into the upper insulating layer and the blocking layer (as shown in figure 12) [0045]
Per Claim 4 Hsu discloses the device of claim 1 including where each of the plurality of MTJ structures comprises: a reference layer; a storage layer on the reference layer; and a tunnel layer between the reference layer and the storage layer. [0003]
Per Claim 5 Hsu discloses the device of claim 4 including memory spacers on side surfaces of each of the plurality of MTJ structures. (as shown in figure 12)
Per Claim 6 Hsu discloses the device of claim 5 including where the memory spacers comprise a material having a higher absorbance constant than the upper insulating layer (low k dielectric, see [0045])

Allowable Subject Matter
Claims 2-3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-20 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894